DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1, 8, 15, and 21-23 have been amended in the response filed January 27, 2022.
Claims 4, 6, 11, 13, 17, and 19 have been canceled previously.
Claims 1-3, 5, 7-10, 12, 14-16, 18, and 20-26 are pending.
Claims 1-3, 5, 7-10, 12, 14-16, 18, and 20-26 are rejected.
	Detailed rejections begin on page 3.
	Response to Arguments begins on page 27.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-3, 5, 7-10, 12, 14-16, 18, and 20-26 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 8, and 15 recite “at least some.” The term “some” is a relative term which renders the claim indefinite because “some” is an unspecified number of items. The number of items corresponding to “some” is not defined by the claim and the specification does not provide a standard for ascertaining the number of items corresponding to “some.” Specifically, it is unclear whether “at least some” includes “at least one” or is “more than one”. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because the number of items corresponding to “some” is unspecified. Therefore, claims 1, 8, and 15 are rejected.
Claims 2-3, 5, 7, 9-10, 12, 14, 16, 18, and 20-26 inherit the deficiencies of claims 1, 8, and 15, and are therefore also rejected.
For purposes of examination the Examiner will interpret “at least some” as “at least one.”




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7-10, 12, 14-16, 18, and 20-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the method, as claimed in claims 1-, 21, and 24 is directed to a process. Additionally, the system, as claimed in claims 8-, 22, and 25 is directed to a machine. Furthermore, the computer-readable medium, as claimed in claims 15-, 23, and 26 is also directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of recommending goods and services.
Specifically, representative claim 1 recites the abstract idea of: 
receiving information associated with at least one request for proposal, quote, bid, or information (RFX) to be generated and provided to one or more suppliers;
identifying at least one of multiple acquisition scenarios associated with the at least one RFX to be generated based on the received information;
generating the at least one RFX based on the received information and the at least one identified acquisition scenario, each RFX comprising multiple elements;
receiving one or more RFX responses from the one or more suppliers, the one or more RFX responses including the one or more suppliers' responses to the multiple elements of the at least one RFX; 
applying a model to at least one of the one or more RFX responses in order to (i) extract at least one of the one or more suppliers' responses to at least one of the multiple elements of the at least one RFX and (ii) map specified elements of the at least one RFX response to a predefined data dictionary that represents known or expected fields or contents related to the at least one RFX response, wherein the model is using a plurality of previously-generated RFXs and RFX responses; and
presenting a table having (i) a listing of at least one of the elements from the at least one RFX in a first direction and (ii) a listing of the one or more suppliers in a second direction, the table identifying at least one of the extracted responses, wherein different indicators in the table indicate different elements of the at least one RFX that have been accepted or not accepted by at least one of the one or more suppliers.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of recommending goods and services, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a first graphical user interface, training a machine learning model, and a second graphical user interface.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., recommending goods and services) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the 2019 PEG, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.

Dependent claims 2-, 21, and 24 do not aid in the eligibility of independent claim 1. For example, claims 2, 21, and 24 merely further define the abstract limitations of claim 1. Additionally, claims 3 and 5 merely provide further embellishments of the limitations recited in independent claim 1. Furthermore, claims 2-, 21, and 24 do not include other additional elements.
Thus, dependent claims 2-, 21, and 24 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking machines, claims 8-10, 12, 14, 22, 25 and 15-18, 20, 23, 26 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-3, 5, 7, 21, and 24. It is noted that claims 8 and 15 include additional elements of an apparatus, a non-transitory computer readable medium, and at least one processor. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to applying the abstract idea to a general computer. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to applying the abstract idea to a general computer. As such, claims 8-10, 12, 14, 22, 25, and 15-16, 18, 20, 23, 26 are rejected for at least similar rationale as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-10, 12, 14-16, 18, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Noel et. al. (US 10311529 B1, herein referred to as Noel), in view of Garcia (US 20090171905 A1, herein referred to as Garcia), in further view of Musso (US 7353183 B1, herein referred to as Musso).

With respect to claim 1, Noel discloses:
A method comprising {Noel, see at least: [10:30-31] Disclosed herein is a computer-implemented method for creating a digital request for proposal}:
receiving, using a first graphical user interface, information associated with at least one request for proposal, quote, bid, or information (RFX) to be generated and provided to one or more suppliers {Noel, see at least: fig 1, #101; [11:39-42] The consumer or user (201) interacts with the computer-implemented system through use of the application (202). Data is collected from the user through the application; [10:56-60] The consumer data is processed using machine learning algorithms to generate a digital request for proposal (RFP). The RFP provides contractors the information necessary to calculate costs and provide bids to the consumer, creating a marketplace};
identifying at least one of multiple acquisition scenarios associated with the at least one RFX to be generated based on the received information {Noel, see at least: fig 5; [12:34-36] the computer implemented system disclosed herein matches a consumer and- the consumers associated RFP with possible contractors; [12:58-62] Matchmaking scores may be based on factors such as expertise requirements, quality of craftsmanship, project scale, service area, contractor rating, activity score, bid response time, or contractor availability; [17:8-12] The user may also provide details regarding the community (3702) such as whether a home owners association's approval is required, whether construction parking is allowed on the street, and whether dumpsters are allowed on the street};
generating the at least one RFX based on the received information and the at least one identified acquisition scenario, each RFX comprising multiple elements {Noel, see at least: [10:56-57] The consumer data is processed using machine learning algorithms to generate a digital request for proposal (RFP); [13:7-10] The matching engine distributes the RFPs to the match contractors (701) with the highest scores; [16:51-57] within the “BID IT” step, the system prepares a commercial-grade Request for Proposal (RFP) package based on the consumers finalized Project Scope. The RFP includes the relevant project parameter, site logistics, existing ;
receiving one or more RFX responses from the one or more suppliers, the one or more RFX responses including the one or more suppliers' responses to the multiple elements of the at least one RFX {Noel, see at least: [13:12-15] If the time exceeds a preset expiration time, or the contractor indicates that he or she is not interested in the RFP, the RFP is distributed to additional matched contractors; [13:19-20] If a contractor submits a bid on the RFP (704), the bid is reviewed by the consumer (705); [17:31-37] the contractor engages the Bid Submission module where they efficiently progress through the RFP documents and are met with an intelligent Bid Form. The Bid Form presents the itemized project scope and associated quantities for the contractor to assign cost to. The contractor can also work up the granular cost of each item using the Cost Builder; [17:41-43] the system completes its administration of the Bid Process by evaluating the various bid submissions compliance with the original RFP parameters}; 
applying a machine learning model {Noel, see at least: figs 2, 4; [9:65-67; 10:1-5] c) a behavior and demographics learning engine that applies a first machine learning algorithm to generate a property construction cost plan based on data comprising the user data profile; d) a cost learning engine that applies a second machine learning algorithm to generate a dynamic cost estimate for the property construction cost plan based on data comprising the user data profile; [10:67; 11:1-4] Machine learning algorithms (102) are used to determine the profile of the consumer (102a), the cost estimate for a consumer's desired project (102b), recommendations to help the consumer reach their goals (102c), and matches between a consumers and contractors ,
at least one of the one or more RFX responses {Noel, see at least: [13:19-20] If a contractor submits a bid on the RFP (704), the bid is reviewed by the consumer (705); [17:31-37] the contractor engages the Bid Submission module where they efficiently progress through the RFP documents and are met with an intelligent Bid Form. The Bid Form presents the itemized project scope and associated quantities for the contractor to assign cost to. The contractor can also work up the granular cost of each item using the Cost Builder; [17:41-43] the system completes its administration of the Bid Process by evaluating the various bid submissions compliance with the original RFP parameters},
at least one of the at least one suppliers’ responses to at least one of the multiple elements of the at least one RFX {Noel, see at least: [17:31-37] the contractor engages the Bid Submission module where they efficiently progress through the RFP documents and are met with an intelligent Bid Form. The Bid Form presents the itemized project scope and associated quantities for the contractor to assign cost to. The contractor can also work up the granular cost of each item using the Cost Builder; [17:41-43] the system completes its administration of the Bid Process by evaluating the various bid submissions compliance with the original RFP parameters}, and
specified elements of the at least one RFX response related to the at least one RFX response {Noel, see at least: [17:31-37] the contractor engages the Bid Submission module where they efficiently progress through the RFP documents and are met with an intelligent Bid Form. The Bid Form presents the itemized project scope and associated quantities for the contractor to assign cost to. The contractor can also work up the granular cost of each item using , 
wherein the machine learning model is trained using a plurality of previously-generated RFXs and RFX responses {Noel, see at least: [12:28-31] Hierarchical data and zip code data adjustment factors are calculated from contractor data (403), current and past bids from contractors (404), construction industry data (405), and data processing techniques (406); [12:62-65] The algorithms and rules governing the matching engine can be updated by a machine learning algorithm (508) taking into account past matching results and project outcomes (509); [18:30-37] the machine learning algorithm utilizes regression modelling, wherein relationships between predictor variables and dependent variables are determined and weighted. In one embodiment, for example, a consumers design style is a dependent variable and is derived from the following predictor variables: the consumer's “likes,” age, gender, current location, property location, property type, property age, and past project plan details}; and
presenting a second graphical user interface, the second graphical user interface identifying at least one of the responses {Noel, see at least: fig 1; [4:21-22] a software module that receives data input from a plurality of users from a non-first device; [4:30-31] the non-first device users comprise service providers; [11:17-22] Item 104 displays the functionalities available to contractors and service professionals, including but not limited to, contractor profile editing and management, a dashboard for reviewing consumer RFPs and specifications, a work proposal and bid submission system, and bid history analytics; see also [25:49-56]}, 
a list of one or more suppliers {Noel, see at least: [17:25-30] the system then applies a machine learning assisted Contractor Matching Engine to select from its database of contractors 
wherein the second graphical user interface identifies at least one RFX that has been accepted or not accepted by the at least one of the one or more suppliers {Noel, see at least: fig 7; [11:17-22] Item 104 displays the functionalities available to contractors and service professionals, including but not limited to, contractor profile editing and management, a dashboard for reviewing consumer RFPs and specifications, a work proposal and bid submission system, and bid history analytics; [13:12-16] If the time exceeds a preset expiration time, or the contractor indicates that he or she is not interested in the RFP, the RFP is distributed to additional matched contractors. The contractor can also indicate interest in submitting a bid (703). See also [25:45-60]}.
Although disclosing a method for receiving information from a customer, generating a request for X (RFX) using machine learning models, and presenting the RFX to at least one contractor, Noel does not disclose:
applying a machine learning model in order to (i) extract responses to at least one of the multiple elements and (ii) map specified elements to a predefined data dictionary that represents known or expected fields or contents; and 
identifying at least one of the extracted responses.
However, Garcia teaches:
 applying a machine learning model in order to (i) extract responses to at least some of the multiple elements {Garcia, see at least: fig 9; [0030] The IDS manager 12 may use one or more of the following techniques to extract the reference identifying information from the IDS request, the reference itself, or a web page or other resource: machine-learning metadata and
(ii) map specified elements to a predefined data dictionary that represents known or expected fields or contents {Garcia, see at least: [0053] the IDS manager 12 extracts the associated citation metadata from the IDS request and incorporates the extracted citation metadata into the respective bibliographic record (FIG. 5, block 84)… the IDS manager 12 determines the required citation metadata based on the reference type label that is associated with the reference. Each reference type label typically is mapped to a respective set of required citation metadata. This mapping typically is stored in a lookup table or other data structure on the IDS server node 12… The IDS manager 12 uses the reference type label associated with each reference as an index into the lookup table to determine the set of citation metadata that is required for that reference … the lookup table includes a mapping between reference type labels and sets of citation metadata that meets the citation requirements}; and
identifying at least some of the extracted responses {Garcia, see at least: fig 9; [0053] the IDS manager 12 extracts the associated citation metadata from the IDS request and incorporates the extracted citation metadata into the respective bibliographic record (FIG. 5, block 84); [0072] .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the extraction technique as taught by Garcia in the request for bid method of Noel in order to alleviate the substantial burden that oftentimes is associated with manual retrieval of data (Garcia, see: [0014]).
In addition, Noel does not disclose:
the graphical user interface comprising a table having (i) a listing of at least one of the elements in a first direction and (ii) a listing in a second direction, the table identifying at least one of the responses,
wherein different indicators in the table identify different elements that have been accepted or not accepted.
However, Musso teaches:
the graphical user interface comprising a table having (i) a listing of at least one of the elements in a first direction and (ii) a listing in a second direction, the table identifying at least one of the responses {Musso, see at least: figs 8, 12; [17:66-67; 18:1-5] If, at step 14, the vendor's response/quote is accepted, the Order Manager 17 unit changes the status of the transaction task in the Transaction Tasks Table 21(c) to "accepted." At step 15, the Gantt Chart Generator 6 displays the Gantt Chart and automatically updates the date bar adjacent to the 
wherein different indicators in the table identify different elements that have been accepted or not accepted {Musso, see at least: figs 8, 12; [18:3-7] the Gantt Chart Generator 6 displays the Gantt Chart and automatically updates the date bar adjacent to the transaction task by changing its color from yellow back to green to indicate that the vendor's response/quote has been accepted and the "promised" date appears as a gray square within the bar}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the Gantt Chart as taught by Musso in the request for bid method of Noel in order to automatically track the entire transaction (Musso, see: [2:45-46]).

With respect to claim 2, Noel, Garcia, and Musso teach the method of claim 1. Noel further discloses:
wherein presenting the second graphical user interface comprises {Noel, see at least: fig 1; [11:17-22] Item 104 displays the functionalities available to contractors and service professionals, including but not limited to, contractor profile editing and management, a dashboard for reviewing consumer RFPs and specifications, a work proposal and bid submission system, and bid history analytics}:
identifying at least one group of elements from an associated RFX {Noel, see at least: [17:31-36] the contractor engages the Bid Submission module where they efficiently progress through the RFP documents and are met with an intelligent Bid Form. The Bid Form presents the itemized project scope and associated quantities for the contractor to assign cost to}; and
presenting an indicator identifying whether the RFX has been accepted or not accepted by the at least one supplier {Noel, see at least: fig 7; [11:17-22] Item 104 displays the functionalities available to contractors and service professionals, including but not limited to, contractor profile editing and management, a dashboard for reviewing consumer RFPs and specifications, a work proposal and bid submission system, and bid history analytics; [13:12-16] If the time exceeds a preset expiration time, or the contractor indicates that he or she is not interested in the RFP, the RFP is distributed to additional matched contractors. The contractor can also indicate interest in submitting a bid (703). See also [25:45-60]}.
Although disclosing identifying a group of elements from an RFX and presenting indicators associated with the group of elements, Noel does not disclose:
presenting a first indicator associated with each group of elements, the first indicator identifying whether all individual elements in the associated group of elements have been accepted or not accepted; and
in response to a user selection of a specific group of elements, presenting second indicators identifying whether different individual elements in the specific group of elements have been accepted or not accepted.
However, Musso teaches:
presenting a first indicator associated with each group of elements, the first indicator identifying whether all individual elements in the associated group of elements have been accepted or not accepted {Musso, see at least: fig 12; [6:35-41] the system's program generates a pre-closing report which sets forth all of the transaction tasks that had to be completed in order to close the real estate transaction and indicates whether each task has been completed on time. If ; and
in response to a user selection of a specific group of elements, presenting second indicators identifying whether different individual elements in the specific group of elements have been accepted or not accepted {Musso, see at least: fig 12; [3:27-29] the programmed server computer prompts the buyer's agent to identify the buyer and buyer's contact information and the information is stored in a participant table; [3:52-57] the server's program displays the list of system tasks to the buyer's agent, and the buyer's agent is prompted to preliminarily identify a list of transaction tasks by selecting each transaction task from the list of system tasks which the buyer's agent determines may need to be performed; [18:3-7] the Gantt Chart Generator 6 displays the Gantt Chart and automatically updates the date bar adjacent to the transaction task by changing its color from yellow back to green to indicate that the vendor's response/quote has been accepted and the "promised" date appears as a gray square within the bar}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the pre-closing report for a specific buyer and individual elements of that specific buyer’s transaction as taught by Musso in the request for bid method of Noel in order to manage several transactions at the same time (Musso, see: [2:35-36]).

With respect to claim 3, Noel, Garcia, and Musso teach the method of claim 2. Noel further discloses:
wherein the indicators identify the associated RFX as accepted or not accepted by the at least one supplier {Noel, see at least: fig 7; [11:17-22] Item 104 displays the functionalities .
Although disclosing indicators to identify whether the associated RFX is accepted or not accepted, Noel does not disclose:
 wherein the first and second indicators use different colors to identify different elements or groups of elements that are accepted or not accepted.
However, Musso teaches:
wherein the first and second indicators use different colors to identify different elements or groups of elements that are accepted or not accepted {Musso, see at least: figs 8, 12; [18:3-7] the Gantt Chart Generator 6 displays the Gantt Chart and automatically updates the date bar adjacent to the transaction task by changing its color from yellow back to green to indicate that the vendor's response/quote has been accepted and the "promised" date appears as a gray square within the bar}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included colors with the indicators to identify different elements as taught by Musso in the request for bid method of Noel in order to monitor tasks (Musso, see: [19:35-36]).

With respect to claim 5, Noel, Garcia, and Musso teach the method of claim 1. Noel further discloses:
identifying the at least one of the acquisition scenarios comprises identifying multiple ones of the acquisition scenarios based on the received information {Noel, see at least: fig 37; [12:58-62] Matchmaking scores may be based on factors such as expertise requirements, quality of craftsmanship, project scale, service area, contractor rating, activity score, bid response time, or contractor availability; [17:8-12] The user may also provide details regarding the community (3702) such as whether a home owners association's approval is required, whether construction parking is allowed on the street, and whether dumpsters are allowed on the street};
generating the at least one RFX comprises generating multiple RFXs for multiple suppliers, different ones of the RFXs associated with different acquisition scenarios {Noel, see at least: [12:51-62] A first batch of notifications is sent to contractors with high matchmaking scores (506). The first batch contractors (507a) have a limited time to submit bids in response to the matchmaking notice. The quality and number of bids is evaluated by the matching engine, and additional rounds of notifications may be sent to contractors with lower matchmaking scores in a second batch of notifications (507b). Matchmaking scores may be based on factors such as expertise requirements, quality of craftsmanship, project scale, service area, contractor rating, activity score, bid response time, or contractor availability}; and
the RFXs have a common format, the different ones of the RFXs containing content that varies based on the different acquisition scenarios {Noel, see at least: [16:51-57] the system prepares a commercial-grade Request for Proposal (RFP) package based on the consumers finalized Project Scope. The RFP includes the relevant project parameter, site logistics, existing site photos, general condition requirements, and contract terms necessary for a contractor to fully consider the project opportunity; [17:25-30] the system then applies a machine learning assisted Contractor Matching Engine to select from its database of contractors a set of contractors who .

With respect to claim 7, Noel, Garcia, and Musso teach the method of claim 1. Noel further discloses:
wherein the first graphical user interface comprises multiple fields configured to receive from at least one user {Noel, see at least: fig 1}:
information related to an organization providing the at least one RFX {Noel, see at least: [11:41-48] Data is collected from the user through the application. The data optionally comprises the user's computer location (IP address), the zip code provided by the user, the property address provided by the user, the users clickstream, any selection made by the user on the website (non-limiting examples include budget, scope, room specifications, quality, project specification), or any combination thereof (203); [15:29-37] the consumer to select a Project Scope from a set of defined Project Scope packages: Repaint Only, Hard Refresh, Light Renovation, Full Renovation …. The application then allows the consumer to customize each package to their specific requirements; [15:41-43] the platform delivers a detailed and comprehensive Project Cost Estimate, itemized by each trade discipline};
information related to a sourcing event associated with the at least one RFX {Noel, see at least: [12:58-62] Matchmaking scores may be based on factors such as ... bid response time; [13:10-12] A timer (702) is used to track the time between a contractor receiving the RFP and taking an action regarding the RFP};
information used to identify the at least one of the acquisition scenarios {Noel, see at least: [12:58-62] Matchmaking scores may be based on factors such as expertise requirements, ;
information defining multiple bid groups associated with multiple groups of materials to be sourced from different groups of suppliers {Noel, see at least: fig 24; [15:41-47] the platform delivers a detailed and comprehensive Project Cost Estimate, itemized by each trade discipline. The Project Cost Estimate is a direct product of the information the platform has learned from the consumer and can be customized further by changing or refining the “look-of”, material, type, grade, finish, size of each item; [16:14-16] The user can select from preset levels of renovation (2401), or customize each aspect of the renovation (2402)};
information identifying selected terms and conditions, forms, and deliverables associated with the at least one RFX {Noel, see at least: fig 38; fig 39, #3902; fig 41; [11:25-31] The marketplace and project management component allows the parties to communicate and comprises functionalities for RFP bid management, contract administration, project tracking and management, project notification services and change management requests, ratings and reviews management, project documents management and archiving}; and
one or more attachments associated with the at least one RFX {Noel, see at least: fig 38; [17:13-16] If a user wishes to upload a picture of the site (FIG. 38), the file may be dropped onto the target window (3801) or selected by browsing through the users files (3802)}.

With respect to claim 21, Noel, Garcia, and Price teach the method of claim 1. Noel further discloses:
determining at least one RFX that have been accepted or not accepted by the at least one supplier {Noel, see at least: [11:17-22] Item 104 displays the functionalities available to contractors and service professionals, including but not limited to, contractor profile editing and management, a dashboard for reviewing consumer RFPs and specifications, a work proposal and bid submission system, and bid history analytics; [13:12-16] If the time exceeds a preset expiration time, or the contractor indicates that he or she is not interested in the RFP, the RFP is distributed to additional matched contractors. The contractor can also indicate interest in submitting a bid (703). See also [25:45-60]}.
Although disclosing identifying whether or not the RFX has been accepted or not, Noel does not disclose:
determining the different elements that have been accepted and not accepted.
However, Musso teaches:
determining the different elements that have been accepted and not accepted {Musso, see at least: figs 8, 12; [17:66-67; 18:1-7] If, at step 14, the vendor's response/quote is accepted, the Order Manager 17 unit changes the status of the transaction task in the Transaction Tasks Table 21(c) to "accepted." At step 15, the Gantt Chart Generator 6 displays the Gantt Chart and automatically updates the date bar adjacent to the transaction task by changing its color from yellow back to green to indicate that the vendor's response/quote has been accepted and the “promised” date appears as a gray square within the bar}.


With respect to claim 24, Noel, Garcia, and Musso teach the method of claim 1. Noel further discloses:
providing the at least one RFX to the one or more suppliers {Noel, see at least: [16:51-54] the system prepares a commercial-grade Request for Proposal (RFP) package based on the consumers finalized Project Scope; [17:25-30] the system then applies a machine learning assisted Contractor Matching Engine to select from its database of contractors a set of contractors who are best suited for the project given its unique set of circumstances. These contractors are invited to respond to the RFP from within the platform}.

Regarding claims 8-10, 12, 14, 22, 25 and 15-16, 18, 20, 23, 26, claims 8-10, 12, 14, 22, 25 are directed to an apparatus, while claims 15-16, 18, 20, 23, 26 are directed to a non-transitory computer readable medium. Claims 8-10, 12, 14, 22, 25 and 15-16, 18, 20, 23, 26 recite limitations that are parallel in nature to those addressed above for claims 1-3, 5, 7, 21, and 24, which are directed towards a method. Therefore, claims 8-10, 12, 14, 22, 25 and 15-16, 18, 20, 23, 26 are rejected for the same reasons as set forth above for claims 1-3, 5, 7, 21, and 24, respectively. 
It is noted that claims 8 and 15 include additional elements of:
an apparatus;
at least one processor; and
a non-transitory computer readable medium containing instructions.
Noel discloses:
an apparatus {Noel, see at least: [8:27-32] Disclosed herein is a computer-implemented system comprising: a digital processing device comprising: at least one processor, an operating system configured to perform executable instructions, a memory, and a computer program including instructions executable by the digital processing device to create a digital request for proposal application};
at least one processor {Noel, see at least: [8:27-32] Disclosed herein is a computer-implemented system comprising: a digital processing device comprising: at least one processor}; and
a non-transitory computer readable medium containing instructions {Noel, see at least: [9:57-60] Disclosed herein is a non-transitory computer-readable storage media encoded with a computer program including instructions executable by a processor to create a digital request for proposal application}.


Response to Arguments
With respect to the rejections under 35 U.S.C. 112(b), Applicant’s arguments have been considered but are not persuasive. Therefore, the previous rejection is maintained. 

With respect to pages 12-14 of the Remarks, Applicant argues “the exact quantity of items indicated by the term ‘some’ is irrelevant because one skilled in the art would be readily able to ascertain the meaning of ‘some’ in light of the specification.” However, Examiner respectfully disagrees. 
According to the MPEP, “it is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter” in order to “ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent” (MPEP § 2173). Furthermore, “if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected” In re Packard, 751 F.3d at 1310 (Fed. Cir. 2014).
In this case, the metes and bounds of the claimed invention are unclear because it is unclear whether “at least some” includes the interpretation “at least one” or is definitively more than one (e.g., two or more). “Some” is an unspecified number of items; therefore, “at least some” is indefinite because it is unclear how many elements are needed to achieve the limitation “some”. One having ordinary skill in the art would not be able to readily ascertain the meaning of “some” from the specification because it is unclear whether “at least some” includes the interpretation of “at least one”. The boundaries of what is protected subject matter need to be outlined clearly and precisely in the claims. The boundaries of the instant claims are indefinite 

With respect to the rejections under 35 U.S.C. 112(d), Applicant’s amendments render the rejection moot. Therefore, the rejection is hereby withdrawn.

With respect to the rejection under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments. 

With respect to pages 14-15 of the Remarks, Applicant argues “the claims as amended recite additional elements clearly integrating any alleged abstract idea into a practical application and that the claims are directed to significantly more than any alleged abstract idea” because “[u]se of a machine learning model to map specified elements of at least one RFX response to a predefined data dictionary integrates any alleged abstract idea into a practical application of that exception.” However, Examiner respectfully disagrees. 
The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the but in a conclusory manner…the examiner should not determine the claim improves technology.” (Emphasis added by Examiner). That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. 
Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology beyond a conclusory manner. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. According to paragraphs [0061]-[0064] of Applicant’s Enfish, Core Wireless, and McRO. As described above, each of the specifications of Enfish, Core Wireless, and McRO demonstrated specific improvements and explanations of those improvements beyond a conclusory manner, which were reflected in each of the cases’ claims. 
In contrast to the cited court cases, the instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of recommending goods and services. In light of Applicant’s specification, the claimed invention is not providing an improvement to another technology or technical field as the claimed invention does not, for example, reflect an improvement to the computer components that operate the system beyond a conclusory manner. While arguably resulting in improved matching of contractors and clients, the claimed invention merely generally links this abstract idea to a particular technological field because the claimed invention does not demonstrate how the processing downstream is improved by the mapping limitation being employed via the trained machine learning model. Rather, Applicant’s specification merely states that the mapping limitation enables further processing downstream without explanation as to how it is an improvement over the technology. As such, the claims do not recite specific technological improvements, and the rejection is maintained.
	
	
With respect to the rejection under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments. 

With respect to pages 15-17 of the Remarks, Applicant argues claims 1, 8, and 15, and their respective dependent claims are allowable because neither Noel, Garcia, nor Musso “discloses or suggests applying a machine learning model to map specified elements of at least one RFX response to a predefined data dictionary that represents known or expected fields or contents related to the at least one RFX response.” However, Examiner respectfully disagrees with Applicant’s interpretation of the claims and cited references.
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). The Patent and Trademark Office has determined broadest reasonable interpretation to mean “giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004) (MPEP §2111). Additionally, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 
In the instant case, Noel discloses a method and system for matching contractors with clients using machine learning models on clients’ proposal requests and suppliers’ responses (Noel: figs 1, 2, 4; [9:65-67; 10:1-5]; [10:67; 11:1-4]; [15:41-43]). Noel does not disclose that the machine learning algorithm is used to extract at least some of the multiple elements or map specified elements to a predefined data dictionary that represents known or expected fields or contents. However, Garcia teaches a system that uses a machine learning algorithm to extract document information and also map the specific elements extracted from the document to certain requirements in a data lookup table (Garcia: [0030]; [0053]). Garcia is merely relied on to demonstrate that it is predictable for one having ordinary skill in the art to incorporate the claimed data extraction and mapping techniques in the machine learning model of Noel, and modifying Noel to include the elements of Garcia would be obvious because it would alleviate the substantial burden that oftentimes is associated with manual retrieval of data (Garcia, see: [0014]). Therefore, Noel, in view of Garcia, teaches the amended claim limitations, and the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Proctor (US 20190095069 A1) was used to understand other methods for using machine learning to map information to known information stored in a database.
Isa et. al. (2008 NPL) was used to understand other methods for using machine learning for data mapping and classification, specifically using a Bayes formula and Support Vector Machine.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625